Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 17/261,901 filed on 01/21/2021 in which claims 5, 6, 8-12, 14, 17, 19, 20, 21, 26, 27, 29-33, 35, 38, 41 and 42 have been canceled. Claims 1-4, 7, 13, 15, 16, 18, 22-25, 28, 34, 36, 37, 39, 40, and 43 are pending in the application, all of which are ready for examination by the examiner.
Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “one or more processing resources configured to perform…”, in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 13, 15, 16, 18, 22-25, 28, 34, 36, 37, 39, 40, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Fridman (U.S. PGPub 2018/0023961) in view of Krauss (U.S. PGPub 2021/0232442).

As per claims 1, 22, and 43, Fridman discloses a system, a method, and a non-transitory computer readable storage medium for generating a collection of approximately coordinated region maps, the system comprising one or more processing resources configured to perform the following process: (a) provide a data repository comprising one or more region maps, each of the region maps mapping a corresponding region, wherein each of the region maps includes information of a relative location of one or more synchronization objects located within the corresponding region with respect to a coordinate-system origin of a coordinate system of the corresponding region map; (See paras. 128, 202 and 217, wherein synchronization process are disclosed, also See paras. 322-325 and 356, wherein mapping process are disclosed; as taught by Fridman.)
(b) obtain a given region map of a given region, the given region map includes second information of second relative locations of one or more given synchronization objects located within the given region with respect to a given coordinate-system origin of a given coordinate system of the given region map; (See paras. 128, 202 and 217, wherein synchronization process are disclosed, also See paras. 247-249 and 265, wherein matching a direction of target trajectory are disclosed; as taught by Fridman.)
( c) retrieve, from the data repository, one or more reference region maps of the region maps that meet a criteria; (See paras. 211 and 318, wherein retrieval of relevant local maps are disclosed; as taught by Fridman.)
(d) identify the reference region maps associated with at least one first synchronization object of the synchronization objects that match to at least one of the given synchronization objects, giving rise to optimization region maps; (See para. 128, wherein synchronization process are disclosed also See para. 292, wherein matching objects are disclosed; as taught by Fridman.)
and ( e) determine, by employing an optimization scheme, utilizing the information of the relative location of the synchronization objects of the optimization region maps and the second information of the second relative locations of the given synchronization objects, and the coordinate-systems of the optimization region maps. (See paras. 292 and 394, wherein optimization process are disclosed; as taught by Fridman.)
However, Fridman fails to disclose an approximate transformation between the given coordinate-system.
On the other hand, Gold teaches an approximate transformation between the given coordinate-system. (See Fig. 4, para. 14 and 50, wherein matching objects are disclosed, also See para. 103, wherein coordinate transformation process are disclosed; as taught by Gold.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Gold teachings in the Fridman system. Skilled artisan would have been motivated to incorporate the method for image-based positioning, orientation and situational awareness taught by Gold in the Fridman system for aligning crowdsourced sparse map data.  In addition, both of the references (Fridman and Gold) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as geographical information databases.  This close relation between both of the references highly suggests an expectation of success.

As per claims 2 and 23, the combination Fridman and Gold further discloses update the given region map by adding third information of third relative locations of one or more additional synchronization objects located within the given region with respect to the given coordinate-system origin of the given coordinate system of the given region map; (See Fig. 5E, paras. 87, 108 and 251, wherein updating data and map are disclosed; as taught by Fridman.)
identify the reference region maps associated with the at least one first synchronization object of the synchronization objects that match to at least one of the additional synchronization objects, giving rise to additional optimization region maps; (See paras. 102 and 144, wherein reference coordinate system are disclosed, also See para. 128, wherein synchronization process are disclosed also See para. 292, wherein matching objects are disclosed; as taught by Fridman.)
and re-determine, by employing the optimization scheme, utilizing the information of the relative location of the synchronization objects of the optimization region maps, the second information of the second relative locations of the given synchronization objects, and the third information of third relative locations of one or more additional synchronization objects, an optimized approximate transformation between the given coordinate-system and the coordinate-systems of the optimization region maps and the additional optimization region maps. (See paras. 124-125 and 132-133, wherein determining relative positioning are disclosed, also See para. 128, wherein synchronization process are disclosed also See para. 292, wherein matching objects are disclosed; as taught by Fridman.)

As per claims 3 and 24, the combination Fridman and Gold further discloses wherein the criteria is one or more of the following: (a) at least a partial overlap exists between the reference region maps and the given region map; (See para. 124, wherein a partial overlap is disclosed; as taught by Fridman.)
(b) the reference region maps are associated with geographical data that is indicative that at least one first coordinate covered by the reference region maps is within a threshold distance of at least one second coordinate covered by the given region map; (See paras. 181-182, wherein threshold distance is disclosed; as taught by Fridman.)
and (c) the reference region maps are generated by a user device of at least one user located within a second threshold distance of a second user device, wherein the second user device generated the given region map. (See paras. 181-182, wherein threshold distance is disclosed; as taught by Fridman.)

As per claims 4 and 25, the combination Fridman and Gold further discloses wherein the at least one first synchronization object is determined to match the at least one of the given synchronization objects (a) upon uniquely identifying that the at least one first synchronization object and the at least one of the given synchronization objects are a same object having a common unique identifier, or (b) upon a likelihood of the at least one first synchronization object matching the at least one of the given synchronization objects being above a threshold. (See paras. 13-14, 273 and 284, wherein common road segment is disclosed, also See paras. 181-182, wherein threshold distance is disclosed; as taught by Fridman.)

As per claims 7 and 28, the combination Fridman and Gold further discloses wherein the given region map is one of a plurality of session region maps generated during a session, wherein each of the session region maps is associated with a distinct session region map coordinate-system origin, thereby enabling determining a second transformation between the respective session region map's coordinate system and the coordinate-systems of the respective session region map's respective optimization region maps. (See paras. 245-247, wherein geographic regions are disclosed, also See paras. 292 and 394, wherein optimization process are disclosed; as taught by Fridman.)

As per claims 13 and 34, the combination Fridman and Gold further discloses wherein at least one of the processing resources is a server processing resource, and wherein at least part of the process is performed by the server processing resource. (See Fig. 17, paras. 278, 281-282, wherein server processing resource are disclosed; as taught by Fridman.)

As per claims 15 and 36, the combination Fridman and Gold further discloses wherein at least one of the processing resources is further configured to reposition, utilizing the approximate transformation, at least one of the synchronization objects of the optimization region maps based on a position of its corresponding given synchronization object, or reposition at least one of the given synchronization objects of the given region map based on a position of its corresponding synchronization object as indicated by the optimization region maps. (See paras. 124-125 and 132-133, wherein determining relative positioning are disclosed, also See para. 128, wherein synchronization process are disclosed also See paras. 292, 306 and 431, wherein matching objects and transformation are disclosed; as taught by Fridman.)

As per claims 16 and 37, Fridman fails to disclose wherein one or more of the synchronization objects and one or more of the given synchronization objects are: (a) associated with respective movability scores, and wherein the repositioning is based on the movability scores, wherein the movability scores are indicative of a likelihood of a change in the spatial disposition of the respective given synchronization object and the respective synchronization objects, over time; or (b) associated with respective accuracy scores, and wherein the repositioning is based on the accuracy scores, wherein the accuracy scores are indicative of a presumed accuracy of the spatial disposition of the respective given synchronization objects and the respective synchronization objects. 
On the other hand, Gold teaches wherein one or more of the synchronization objects and one or more of the given synchronization objects are: (a) associated with respective movability scores, and wherein the repositioning is based on the movability scores, wherein the movability scores are indicative of a likelihood of a change in the spatial disposition of the respective given synchronization object and the respective synchronization objects, over time; or (b) associated with respective accuracy scores, and wherein the repositioning is based on the accuracy scores, wherein the accuracy scores are indicative of a presumed accuracy of the spatial disposition of the respective given synchronization objects and the respective synchronization objects. (See paras. 75 and 96, wherein scoring process are disclosed; as taught by Gold.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Gold teachings in the Fridman system. Skilled artisan would have been motivated to incorporate the method for image match scoring taught by Gold in the Fridman system for aligning crowdsourced sparse map data.  In addition, both of the references (Fridman and Gold) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as geographical information databases.  This close relation between both of the references highly suggests an expectation of success.

As per claims 18 and 39, the combination Fridman and Gold further discloses wherein at least one of the processing resources is further configured to merge one or more selected region maps of the region maps into a merged region map upon a determination that a level of similarity between positions of the synchronization objects of the selected region maps exceeds a threshold. (See para. 164, wherein similarity threshold is disclosed, also See paras. 181-182, wherein threshold distance is disclosed, also See paras. 321-323, wherein merging process are disclosed; as taught by Fridman.)

As per claim 40, Fridman fails to disclose wherein the given region map includes information about virtual anchors generated by one or more users of the system. 
On the other hand, Gold teaches wherein the given region map includes information about virtual anchors generated by one or more users of the system. (See para. 23, wherein virtual markers are disclosed; as taught by Gold.)
See claim 22 for motivation above.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Chen et al. (U.S. PGPub 2018/0188043) discloses classification of surfaces as hard/soft for combining data captured by autonomous vehicles for generating high definition maps.
2) Prasser et al. (U.S. PGPub 2019/0301873) discloses log trajectory estimation for globally consistent maps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/           Supervisory Patent Examiner, Art Unit 2153